Citation Nr: 1034051	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  04-28 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for primary 
insomnia with fatigue, memory loss, anxiety and irritability due 
to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1990 to April 1997, 
including in the Southwest Asia Theater of Operations from 
January 1991 to June 1991.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., 
which increased the evaluation for primary insomnia with fatigue, 
memory loss, anxiety and irritability due to an undiagnosed 
illness from 10 to 30 percent.  The RO in Pittsburgh, 
Pennsylvania certified this appeal to the Board for appellate 
review, and retains jurisdiction.  

In September 2007, the Board remanded this claim for additional 
action.  In the INTRODUCTION to the REMAND, the Board referred a 
raised claim of entitlement to a total disability evaluation 
based on individual unemployability (TDIU) to the RO for 
appropriate action.  While this issue has not been adjudicated, 
the United States Court of Appeals for Veterans Claims (Court) 
subsequently held that entitlement to TDIU is an element of all 
claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Accordingly, the TDIU is adjudicated as part of the 
increased rating claim on appeal.

For the reason that follows, the Board REMANDS this claim to the 
RO via the Appeals Management Center in Washington, D.C.       



REMAND

The Board remanded this claim in September 2007 for the purpose 
of affording the Veteran a VA examination, during which an 
examiner was to address the severity of the disability at issue 
in this appeal.  The agency of original jurisdiction (AOJ) 
attempted to schedule the Veteran for this examination, but he 
failed to appear.  In a Written Brief Presentation dated in July 
2010, the Veteran's representative argued that because the 
Veteran had recently moved from Germany, where the examination 
was to take place, to Alabama, it is unclear whether he received 
the notice of the examination.

Comparing a copy of the notice of examination that was sent to 
the Veteran with the Veteran's address that was then on record; 
it appears that the notice omitted one line of the address and 
thus, may have been incorrect.  See Kyhn v. Shinseki, 23 Vet. 
App. 335 (2010) (holding that the presumption of regularity, 
which applies to the scheduling of VA examinations, may be 
rebutted in multiple ways, including by showing that the RO sent 
the examination notice to the wrong address).  

Given these factors, the Board finds that another attempt should 
be made to schedule the Veteran for the necessary examination.  
The Veteran is advised that failure without good cause to report 
for the examination could result in the denial of his appeal.  
38 C.F.R. § 3.655 (2009).

This case is therefore REMANDED for the following action:

1.  Afford the Veteran a psychiatric 
examination for the purpose of determining 
the severity of his service-connected 
primary insomnia with fatigue, memory loss, 
anxiety and irritability.  The examiner 
should review the claims folder and note 
such review in the examination report.  

The examiner should:

a) discuss the impact of the Veteran's 
service-connected primary insomnia 
with fatigue, memory loss, anxiety and 
irritability on his social and 
occupational functioning;

b) assign this disability a Global 
Assessment of Functioning (GAF) score; 

c) specifically indicate whether this 
disability, in conjunction with the 
other service connected disabilities 
(eustachian tube dysfunction and 
chronic rhinitis renders the Veteran 
unable to obtain or maintain gainful 
employment for which his education and 
occupational experience would 
otherwise qualify him; 

d) provide a rationale, with 
specific references to the 
record, for the opinions 
expressed; and 

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether any 
additional information or 
evidence would permit an opinion 
to be made.  


2.  If the record shows that the Veteran is 
currently unemployed, and does not meet the 
percentage requirements for TDIU, refer the 
claim to the Director of VA's Compensation 
and Pension Service for adjudication of the 
TDIU claim in accordance with 38 C.F.R. 
§ 4.16(b) (2009).

3.  The AOJ should review the examination 
report to insure that it contains the 
findings and opinions asked for in this 
remand.

4.  The AOJ readjudicate the claim for 
increase including the issue of entitlement 
to TDIU.  If the benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case.  

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The Veteran need not act 
unless he receives further notice.  He does, however, have the 
right to submit additional evidence and argument on the remanded 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.   See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



